Case 1:20-cr-00015-PKC Document 17-1 Filed 01/15/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA : 20-CR-0015-PKC

Plaintiff, :

Vv. AFFIDAVIT FOR
ADMISSION
: PRO HAC VICE OF

VIRGIL GRIFFITH, KERI CURTIS AXEL

Defendant.

 

I, Keri Curtis Axel, pursuant to Local Rule 1.3. of the Southern and Eastern Districts of
New York, hereby declare:

1. I am an attorney licensed to practice in the State of California. I am a member
in good standing of the Bars of every jurisdiction to which I have been admitted to practice.
A Certificate of Good Standing from the Supreme Court of California is attached.

2. I have not ever been convicted of a felony and have never been censured,
suspended, disbarred or denied admission or readmission by any court.

3. There are no disciplinary proceedings pending against me as a member of bar
of any jurisdiction to which I have been admitted to practice.

4. I am familiar with the Local Rules of the United States District Court for the
Southern District of New York.

///
///

///
Case 1:20-cr-00015-PKC Document 17-1 Filed 01/15/20 Page 2 of 3

5. I hereby respectfully petition this Court to admit me pro hac vice to the Bar of
this Court for the purpose of representing defendant Virgil Griffith in the above-entitled

criminal action.

Dated: January 13, 2020 Respectfully Submitted,

Ae ( i _

Keri Curtis Axel
Baker Marquart LLP
777 S. Figueroa Street, Suite 2850

Los Angeles, CA 90017

Tel.: (424) 652-7800/Fax: (424) 652-7850
kaxel(@bakermarquart.com

 

Attorney for Defendant Virgil Griffith
Case 1:20-cr-00015-PKC Document17-1 Filed 01/15/20 Page 3 of 3

The State Bar

OFFICE OF ATTORNEY REGULATION

 

 

of California — & CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 888-800-3400 AttorneyRegulation@calbar.ca.gov

CERTIFICATE OF STANDING

December 13, 2019

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, KER] RACHELE
CURTIS, #186847 was admitted to the practice of law in this state by the Supreme
Court of California on December 20, 1996; that at her request, on January 15, 2002,
her name was changed to KERI CURTIS AXEL on the records of the State Bar of
California; that she has been since the date of admission, and is at date hereof, an
ACTIVE licensee of the State Bar of California; and that no recommendation for
discipline for professional or other misconduct has ever been made by the Board of
Trustees or a Disciplinary Board to the Supreme Court of the State of California.

THE STATE BAR OF CALIFORNIA

7 Rx Mud

J. Robert McPhail
Custodian of Records
